NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
ROBERT F. BISHOP,
Claimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VET_ERANS
AFFAIRS,
Resp0nden,t-Appellee. -
2011-7059 ii
Appea1 from the United States Court of Appeals for
Veterans Claims in case n0. 08-1178, Judge Robert N.
DaVis.
ON MOTION
ORDER
Upon consideration of R0bert F. BiShop’s motion to
voluntarily withdraw his appea1,
IT IS ORDERED THAT:
(1) The motion is granted The appeal is disrnissed.

BISHOP V. DVA
(2) Each side shall bear its own costs
APR 22 2011
Date
cc: Kenneth M. Carpenter, Esq.
Mic:hael S. Macko, Esq.
s21
FOR THE COURT
/s/ J an H0rbal__\[
Ja11 Horba1y
Clerk
Issued As A Mandate: APR 2 2 2011
F£
u.s. coram olF§rpPEA1s F0R
ms FEnERAL r:lRcun
APR 22 2011
JAN HORBALY
Cl.ERK